Citation Nr: 0902130	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-03 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for Hepatitis C virus 
(HCV).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. R. Weaver





INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied service connection for 
HCV.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  

Although the veteran underwent a VA examination for HCV in 
March 2005, the examination report shows that his service 
medical records were unavailable.  As a result, the examiner 
relied on a history provided by the veteran to conclude that 
his only risk factors for the disease were intravenous drug 
use prior to service and tattoos acquired during service.  

In an addendum, the examiner provided a seemingly 
contradictory opinion.  The examiner stated that it was at 
least as likely as not that the hepatitis C can be secondary 
to the tattoos in service, but then went on to say that it 
was more likely than not that his intravenous drug use prior 
to the service was a contributing factor.  

The Board also notes that service medical records from March 
1970 and a private intake assessment note from June 1997 
reveal that veteran was treated for a sexually transmitted 
disease and had a history of heroin, opium, and amphetamine 
use during his period of active service.  

Moreover, in a January 2006 letter, the veteran's 
representative asserts that his infection resulted from "jet 
air gun" immunizations the veteran received in service.  

Since the nexus opinion of record is not based on a thorough 
review of the claims file and does not address all of the 
established HVC risk factors that are posed by the facts, the 
Board finds that an additional opinion is needed before the 
claim may be properly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.	Have an appropriate VA specialist 
review the claims file and all 
pertinent medical records; to include 
the veteran's service medical records, 
the June 1997 private intake assessment 
note, and the May 2005 VA examination 
report and addendum; and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's 
Hepatitis C resulted from: (a) 
intravenous drug use during service (as 
opposed to such use before service); 
(b) sexually transmitted diseases 
contracted during service; (c) tattoos 
acquired during service; or (d) "jet 
air gun" immunizations administered 
during service.  The examiner should 
attempt to reconcile his or her 
opinions with those offered by May 2005 
VA examiner.  The examiner should give 
a complete rationale for each opinion.

2.	Then, readjudicate the issue on appeal.  
If the benefit sought cannot be 
granted, issue a supplemental statement 
of the case and allow an appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




